Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,757,273 to Taylor in view of US 2006/0083907 to Bech.
Regarding claim 1 Taylor discloses an electric heating module (31, 32, 27), a positive conductive wire and negative conductive wire (a series of wires 9 are connected to conductors of opposite polarity, col. 2, ln. 65-72), the positive and negative conductive wires laid in an outer layer (11) of the blade (1) (Fig. 3). Taylor further discloses that the positive and negative wires (9) are woven to be connected to the electric heating module (31, 32, 27, col. 2, ln. ln. 65-72).
Taylor does not disclose that both the positive conductive wire and negative conductive wire are interlaced with the electric heating module.
However, Bech discloses a wind turbine system [0002] and suggests interlacing fibres [0110].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by interlacing the positive and negative conductive wires with the electric heating module, as suggested in Bech, in order to increase the contact surface and strength.
Regarding claims 2 and 3 Taylor further discloses that the positive and negative wires are consistent with a lengthwise direction of the blade (col. 3, ln. 57-61 and Fig. 6), and laid in parallel along a direction from a blade root to a blade tip (as in the marked-up Fig. 3 below).

    PNG
    media_image1.png
    277
    902
    media_image1.png
    Greyscale

Regarding claims 6 and 7 Taylor further discloses that the outer layer comprises an outer skin (11) and inner skin (10), the wires between the inner (10) and outer skin (11) ends (Fig. 3), and the positive and negative wires (9) arranged in the outer skin (11) (Fig. 3).
Regarding claim 9 Taylor further discloses that leads from a power supply connected to the positive and negative wires enter element 1 at a supply hole (Fig. 1, where the leads enter). Also see col. 3, ln. 20-24 and col. 2, ln. 22-28.
Regarding claim 10 Taylor further discloses that the positive and negative wires are electrodes (ie. conduct current to conductors, col. 2, ln. 66-72) and are flat (Fig. 3).
Regarding claim 13 Taylor further discloses that the electric heating module is a turbine (propeller) for usage in wind (plane).
Regarding claim 14 Taylor further discloses that the electric heater is at a leading edge or trailing edge of the blade (Fig. 1 and marked-up Fig. 3 as above).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor/Bech in view of US 6,031,214 to Bost.
Regarding claims 4 and 5 Taylor does not disclose glass fiber cloth and carbon fiber bundles. 
However, Bost (Fig. 2, 8, 9; Col. 2, lines 44-47; Col. 4, lines 31-42) teaches a heating device for an airfoil where the heating portion is formed from a hybrid fabric which includes conducting fibers that extend in a longitudinal direction and conducting fibers that extend in a transverse direction relative the longitudinal extending fibers, in addition to being woven with insulating fibers. Bost (Col. 2, lines 44-56; Col. 4, lines 43-54) teaches that this configuration gives excellent resistance to defects (e.g. the longitudinal conducting wires breaking and the transverse wires would be able to divert the current). Bost (Col. 4, lines 22-24; lines 35-39) further teaches that the conducting fibers are formed from carbon and the insulating fibers are formed from fiberglass. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor/Bech by forming the first heating portion with longitudinal and transverse conducting fibers woven with fiberglass fibers, as taught by Bost, in order to give excellent resistance to defects that could occur with the heating portion.
Response to Arguments
Applicant argues that there is no evidence that the bus bars or rubber heating element in Taylor comprise fibers or wires and a person of ordinary skill would assume that the bus bar is metal and the heating element is merely rubber. Therefore, the modification would not be made. The examiner respectfully disagrees. Taylor’s elements include both rubber and/or wire (col. 2, ln. 29-34). Applicant argues that Bech’s interlaced fibers are merely material for the base part such as glass fiber and is not used for electrical connections. The examiner respectfully disagrees. Both layers 10 and 12 are interlaced [0018] and the fibres can be metal including copper (claim 6) and are the same as the layer composition (table). Whether the interlacing would interfere with the electrical connections is not entirely clear, however, the resulting interlacing would result in increased contact surface (electrical connection) and strength and therefore a person of ordinary skill would make the combinations. The rejections are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761